Matter of Gamble v Boyle (2022 NY Slip Op 00374)





Matter of Gamble v Boyle


2022 NY Slip Op 00374


Decided on January 25, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2022

Before: Renwick, J.P., González, Kennedy, Scarpulla, Rodriguez, JJ. 


Ind. No. 1256/18 Appeal No. 14525 Case No. 2020-01511 

[*1]In the Matter of Dajohn Gamble, Petitioner,
vHon. Denis Boyle, etc, Respondents.



The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
And said proceeding having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 04, 2022,
It is unanimously ordered that the application be and the same hereby is deemed withdrawn in accordance with the terms of the aforesaid stipulation, without costs or disbursements.
ENTERED: January 25, 2022